Filed pursuant to Rule 424(B)(2) Registration No. 333-143563 PROSPECTUS SUPPLEMENT (To Prospectus Dated June 25, 3,000,000 Shares Common Stock We are offering 3,000,000 shares of our common stock, par value $0.01 per share.Our common stock is listed on the Nasdaq Global Market under the symbol “JRCC.”On March18, 2008, the last reported sale price of our common stock on the Nasdaq Global Market was $16.00 per share. Investing in our common stock involves risks.Before buying any shares, you should read the discussion of material risks of investing in our common stock under the caption “Risk Factors” on page1 of the accompanying prospectus and beginning on page16 of our annual report on Form10-K for the fiscal year ended December 31, 2007, which is incorporated herein by reference. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. PerShare Total Public offering price $ 14.95 $ 44,850,000 Underwriting discount $ 0.23 $ 690,000 Proceeds to us, before expenses $ 14.72 $ 44,160,000 The underwriter may also purchase up to an additional 450,000 shares from us at the public offering price, less underwriting discounts and commissions payable by us within 30 days from the date of this prospectus supplement. The underwriter expects to deliver the common stock against payment in New York, New York on or about March 25, UBS Investment Bank Prospectus Supplement dated March 19, 2008 ABOUT THIS PROSPECTUS SUPPLEMENT All references to “James River,” “JRCC,” “we,” “our,” “us,” or similar terms in this prospectus supplement or the accompanying prospectus are to James River Coal Company and its consolidated subsidiaries. This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters.The second part, the prospectus, gives more general information about securities we may offer from time to time, some of which does not apply to the common stock we are offering.Generally, when we refer to the prospectus, we are referring to both parts of this document combined.To the extent the information contained in this prospectus supplement differs from or conflicts with the information contained in the accompanying prospectus or any document incorporated by reference, you should rely on the information in this prospectus supplement. You should rely only on the information contained in, or incorporated by reference in, this prospectus supplement and the accompanying prospectus.We and the underwriter have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state where the offer is not permitted.The information which appears in this prospectus supplement, the accompanying prospectus and any document incorporated by reference may only be accurate as of their respective dates.Our business, financial condition, results of operations and prospects may have changed since the date of such information. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly, and current reports, proxy statements and other information with the Securities and Exchange Commission (the “SEC”).You may read and copy any reports or other information that we file with the SEC at the SEC’s Public Reference Room located at treet, N.E., Room 1580, Washington D.C. 20549.You may also receive copies of these documents upon payment of a duplicating fee, by writing to the SEC’s Public Reference Room.Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room in Washington D.C. and other locations.Our SEC filings are also available to the public from commercial document retrieval services, at our website (www.jamesrivercoal.com) and at the SEC’s website (www.sec.gov).Information on our website is not incorporated into this prospectus or our other SEC filings and is not a part of this prospectus or those filings. INCORPORATION OF DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” the information that we file with it into this prospectus.This means that we can disclose important information to you by referring you to other documents filed separately with the SEC, including our annual, quarterly and current reports.The information incorporated by reference is considered to be a part of this prospectus, except for any information that is modified or superseded by information contained in this prospectus or any other subsequently filed document.The information incorporated by reference is an important part of this prospectus and any accompanying prospectus supplement.All documents filed (but not those that are furnished) by us with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, after the initial filing of the registration statement, whether before or after it is declared effective, and prior to the termination of the offering of the securities will be incorporated by reference into this prospectus and will automatically update and supersede the information in this prospectus and any previously filed document. The following documents have been filed by us with the SEC (File No.000-51129) and are incorporated by reference into this prospectus: · our Annual Report on Form 10-K for our fiscal year ended December 31, 2007, filed with the SEC on March 6, 2008; and · the descriptions of our common stock and Series A Participating Cumulative Preferred Stock Purchase Rights contained in our registration statement on Form 8-A, filed January 24, 2005 (Registration No. 000-51129), and any amendment or report filed for the purpose of updating such description. We will promptly provide, without charge to you, upon written or oral request, a copy of any or all of the documents incorporated by reference in this prospectus, other than exhibits to those documents, unless the exhibits are specifically incorporated by reference in those documents.Requests should be directed to:James River Coal Company, 901 E. Byrd Street, Suite 1600, Richmond, Virginia 23219; Attn: Beth Cook, Director of Investor Relations; (804) 780-3000. S-2 THE
